Citation Nr: 0529097	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  99-19 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for alcohol 
abuse/dependence, including as secondary to service-connected 
post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a sexual 
dysfunction disorder, including as secondary to service-
connected PTSD.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as secondary to service-
connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1964, from January 1966 to November 1969, and from December 
1978 to July 1982, and had unverified periods of service from 
1972 to 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO), which denied the benefits 
sought on appeal.   

During the appeal, in August 2003 the Board remanded the case 
for further development.

In correspondence received in July 2003, the veteran claimed 
entitlement to service connection for diabetes mellitus Type 
II, with numbness in both legs, due to exposure to Agent 
Orange.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  The veteran has alcohol abuse/dependence that is related 
to his service-connected PTSD.  

3.  The veteran has a sexual dysfunction disorder that is 
related to his service-connected PTSD.  

4.  COPD was first manifested many years after service, is 
not related to disease or injury or other incident in 
service; and is not related to, or increased by, any service-
connected disorder.


CONCLUSIONS OF LAW

1.  Alcohol abuse/dependence is proximately due to or the 
result of the veteran's service-connected PTSD.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2005). 

2.  A sexual dysfunction disorder is proximately due to or 
the result of the veteran's service-connected PTSD.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (2005). 

3.  COPD was not incurred in or aggravated by service, nor is 
it proximately due to service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2005).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.

Given the favorable disposition of two of the issues decided 
below-granting of the claims for service connection for 
alcohol abuse/dependence, and for a sexual dysfunction 
disorder -the Board notes that any possible deficiencies in 
the duty to notify and to assist with respect to the current 
appellate review of those claims constitute harmless error 
and will not prejudice the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993). 

Regarding the COPD claim, in letters dated in May 2003 and 
December 2003, and in the statement of the case and 
supplemental statements of the case, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claims, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond.  
VA has requested records from all sources identified by the 
veteran.  The veteran has been afforded pertinent 
examination.  For these reasons, to decide the appeal now 
would not be prejudicial to the claimant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that VA 
has complied with the VCAA duties to notify and assist.
 
II.  Analysis

The veteran argues that service connection is warranted for 
alcohol abuse/dependence, sexual dysfunction, and COPD on the 
basis that these claimed disorders are secondary to his 
service-connected PTSD.  

Service connection may be established for disability shown to 
have been incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) 
(West 2002).

If the disability is not shown to have been chronic in 
service, continuity of symptomatology after separation is 
required to support the claim. 38 C.F.R. § 3.303(b) (2004).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2004); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

Where proximate causation of the underlying non service-
connected disability is not shown, secondary service 
connection may still be established where disability due to 
aggravation of a non service-connected disability by a 
service-connected disability or disabilities is shown.  See 
Allen, Id. In Allen, the CAVC held that the term "disability" 
for service connection purposes "refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated." Allen, at 448.

Thus, when post-service aggravation of a non service-
connected disorder is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing before the aggravation.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and she does not argue otherwise.

The Board has reviewed all of the considerable evidence of 
record relevant to the claim, which consists of the veteran's 
contentions; service personnel and medical records; VA and 
private treatment records; the reports of VA examinations; 
and a hearing transcript.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The evidence submitted by the 
veteran or on his behalf is extensive and will not be 
discussed in detail.  The Board will summarize the relevant 
evidence where appropriate and material to the issue here.

The Board initially notes that the claims file includes 
sufficient medical evidence showing diagnoses of sexual 
dysfunction, alcohol abuse/dependence, and COPD.  VA 
treatment records contain assessments including erectile 
dysfunction, and impotence.  At the conclusion of a VA 
genitourinary examination in June 2005, the examination 
report contains an impression addressing the etiology of the 
veteran's "erectile dysfunction."  VA treatment records in 
the 2000s contain assessments including alcohol abuse and 
alcohol dependence.  During a June 2005 VA examination for 
PTSD, the examiner opined regarding the etiology of the 
veteran's alcohol abuse.  During VA respiratory examination 
in June 2005, a diagnosis of COPD was made.   

Because the record contains competent medical evidence of 
these claimed disorders-sexual dysfunction, alcohol 
abuse/dependence, and COPD-and no evidence to the contrary, 
the Board concedes the presence of such disabilities.  The 
question therefore is whether each such claimed disability 
was due to disease or injury incurred or aggravated during 
active military service, or proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. §§ 
3.303, 3.310. 
  
A.  Service Connection for Alcohol-related Disability

In addition to the law discussed above, with respect to the 
claimed alcohol-related disability, the following apply.
 
Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
A mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  38 
C.F.R. § 3.1(n) (2005).

The simple drinking of an alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct. If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities that are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin.  38 C.F.R. § 
3.301(c)(2) (2005).

"Alcohol abuse" means the use of alcoholic beverages over 
time, or such excessive use at any one time, sufficient to 
cause disability to the user.  38 C.F.R. § 3.301(d) (2004); 
see also VAOPGCPREC 7-99.

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  Moreover, 
Section 8052 also amended 38 U.S.C.A. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2005).

The United States Court of Appeals for the Federal Circuit 
(CAFC) has held that there can be service connection for 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, service-connected 
disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  However, the CAFC indicated that veterans could 
recover only if they can "adequately establish that their 
alcohol or drug abuse disability is secondary to or is caused 
by their primary service-connected disorder."  Allen at 1381.  

The CAFC further stated that such compensation would only 
result "where there is clear medical evidence establishing 
that the alcohol or drug abuse disability is indeed caused by 
a veteran's primary service-connected disability, and where 
the alcohol or drug abuse disability is not due to willful 
wrongdoing." Allen at 1381.

The above-cited legislation enacted by Congress expressly 
prohibits the grant of direct service connection for alcohol 
or drug abuse based on claims filed on or after October 31, 
1990, and requires that disability resulting from drug or 
alcohol abuse be regarded as the products of willful 
misconduct.  As to direct service connection, therefore, the 
present claim must be denied as there is no entitlement under 
the law. See Sabonis v. Brown, 6 Vet. App. at 429 (1991).

However, the veteran has potential eligibility to establish 
service connection for alcoholism on a secondary basis, 
provided that the evidence demonstrates that the onset of 
chronic alcoholism was proximately due to, the result of, or 
aggravated by disability associated with the veteran's 
service-connected PTSD.

The record shows that in a July 2004 rating decision, the RO 
granted service connection for PTSD.  Here, consistent with 
the veteran's contentions, during the June 2005 VA 
examination for PTSD, the examiner opined that the veteran's 
alcohol abuse was at least as likely as not due to his PTSD.  
In that connection, the examiner opined that the two 
conditions were intimately associated.  Elsewhere in the 
examination report, the examiner noted that due to impairment 
from the PTSD, the veteran was isolated and felt more alone, 
more vulnerable, more frightened, and more subject to 
traumatization; and that these elements would make for the 
readily available solution of alcohol abuse. 
 
This opinion as to the etiology of the veteran's alcohol 
abuse/dependence-attributing the veteran's alcohol 
abuse/dependence to his PTSD-is uncontradicted.  Thus, as 
the evidence attributing the alcoholism to PTSD is 
uncontradicted, the Board finds that the evidence supports 
the claim of secondary service connection for alcohol 
abuse/dependence.  Therefore, based on the foregoing, the 
Board concludes that the veteran's alcohol abuse/dependence, 
is proximately due to his service-connected PTSD.  Thus 
service connection for that disorder is warranted.
 


B.  Service Connection for Sexual Dysfunction, and for COPD

Service medical records show no medical evidence indicating 
treatment for problems with sexual dysfunction, or COPD.  
Although the veteran reported that he had had shortness of 
breath at a February 1982 discharge examination, on 
examination, the examiner evaluated the lungs and chest, as 
well as the genitourinary system, as normal.  During a July 
1982 discharge examination, the veteran reported he had had 
no problems with shortness of breath or other referable 
conditions.  On examination at that time, the examiner 
evaluated the lungs and chest, as well as the genitourinary 
system, as normal.

Private medical records show that the veteran was treated for 
right lower lobe pneumonia in October 1995.  An associated 
consultation report noted a history that the veteran had been 
a smoker for more than 40 years; had worked in the mines for 
five years and also at a glass factory.  Before that he was 
in the Army.   

Private treatment records in 1995 and 1996 show complaints 
including shortness of breath and wheezing.  In December 
1995, the veteran reported that he had had pneumonia one 
month before.  A March 1996 record contains an assessment of 
pneumonia.     

The first evidence of any genitourinary problems is shown in 
private treatment records in 1997.  A March 1997 radiology 
report contains an impression of a small simple cyst within 
the left testicle; suspect spermatocele along the superior 
aspect of the left testicle; and small hydroceles 
bilaterally.

In a February 1998 statement from Gasper Z. Barcinas, M.D., 
he stated that the veteran was under his care for severe 
COPD.  VA treatment records that month contain an assessment 
of erectile dysfunction.  

A January 2000 VA radiology report of chest examination 
contains an impression of no evidence of previously suspected 
pulmonary nodule in the left lower lung field; and there is 
suggestion of COPD with flattening of the diaphragms.  

A February 2000 VA report of urology consultation shows that 
the veteran was seen with a history of diabetes, 
hypertension, coronary artery disease, and PTSD; and he also 
had a mass in the scrotum.  At that time, the veteran 
reported that he had not had an erection for four years, and 
no physical urge to have sex.  He had had the mass in the 
scrotum for one to two years and it was getting bigger.  
After physical examination, the assessment included 
impotence.  The report noted that the treatment provider 
discussed the causes of erectile dysfunction, and noted that 
the veteran was on medications for hypertension and PTSD, all 
of which can cause impotence.

A March 2000 VA radiology report of an echogram of the 
scrotum contains an impression that there is evidence of 
small hydroceles bilaterally; texture of the testicles appear 
to be unremarkable bilaterally; 2.3 x 1.9 cm. fluid 
collection in the head of the epididymis is seen, which could 
represent spermatocele. 

A September 2000 report of VA pulmonary function testing 
concluded with an assessment which includes chronic dyspnea; 
moderately severe COPD (FEV1 1.47/52%); tobacco abuse; 
chronic ETOH abuse; PTSD; and marked decrease in DLCO 
(??secondary to COPD vs. possibly asbestos related).

In an October 2000 statement, Gaspar Barcinas, M.D., 
discussed treatment of the veteran that month.  At that time, 
the veteran reported a history of being diagnosed with 
asbestosis five months before, and that he had had emphysema 
for five years.  The veteran reported complaints including 
having cough mostly in the morning, with occasional green and 
yellow sputum production; wheezing and dyspnea on exertion; 
and hemoptysis one month before.  

After examination, the statement contains an impression that 
the veteran had COPD with emphysema and chronic bronchitis.  
In this connection, Dr. Barcinas noted the veteran had a long 
history of tobacco abuse and had had occupational exposures. 

The report of a June 2005 VA examination, for genitourinary 
and respiratory systems, shows that the examiner reviewed and 
discussed the record contained in the claims file, and 
examined the veteran for genitourinary and respiratory 
conditions.  

With respect to the respiratory examination, the veteran 
reported that he had smoked 8 to 10 cigarettes a day for the 
last 50 years, and that when he gets nervous, he gets short 
of breath.  After examination, the report contains an 
impression including (1) COPD; (2) sleep apnea; (3) tobacco 
abuse; and (4) asbestos exposure by history.  The examiner 
opined that the veteran had a long-standing COPD and in view 
of his tobacco abuse over the years and in view of the 
breathing studies, the examiner suspected that the veteran 
would have trouble breathing regardless of the PTSD.  The 
examiner concluded with an opinion that therefore, the 
veteran's COPD is not specifically related to his PTSD.

With respect to the genitourinary examination, the veteran 
maintained that he had erectile dysfunction from his PTSD.  
He complained that he never really had the urge to have sex 
and had trouble with erections.   The veteran reported that 
he had lost 58 pounds in the last few months mainly due to 
nervousness.  The examiner noted that the various medications 
that the veteran had been on for psychiatric problems as well 
as hypertension all can lead to erectile dysfunction.  The 
examination report concludes with an impression that in view 
of the veteran's history of hypertension, PTSD, depression, 
cigarette smoking, and spermatocele, it is the examiner's 
opinion that the causes of the veteran's erectile dysfunction 
are multifactorial, and the examiner would have to resort to 
speculation to determine if the PTSD has caused the erectile 
dysfunction.

i.  Erectile Dysfunction

In this case, the genitourinary examiner in June 2005 
provided an opinion in essence that the causes of the 
veteran's erectile dysfunction included multiple factors, and 
these factors included his service-connected PTSD; however, 
the examiner could not distinguish among them to separate the 
effects of the service-connected PTSD from that of 
nonservice-connected disability.  The Board notes here also, 
that the genitourinary examiner in June 2005 indicated that 
these factors included depression.  

In this connection, the Board notes that during a March 2001 
VA examination, the examiner diagnosed major depressive 
disorder, chronic, severe, secondary to and a by-product of 
chronic alcoholism and mixed personality disorder.  The Board 
has in this decision adjudicated the veteran's alcohol 
abuse/dependence to be service connected.  Though a 
depression disorder has not been separately granted service 
connection, the March 2001 VA examination opinion provides 
some evidence that the depression, noted as a factor in the 
veteran's erectile dysfunction, is associated with the 
veteran's alcohol abuse/dependence, herein adjudicated as 
service connected.

Though the June 2005 examiner could not distinguish among the 
several factors enumerated as causes of the veteran's 
erectile dysfunction, including service connected disability, 
when it is impossible to separate the effects of a service-
connected disability and a nonservice-connected disability, 
reasonable doubt must be resolved in the claimant's favor and 
such signs and symptoms must be attributed to the service-
connected disability. Mittleider v. West, 11 Vet. App. 181, 
182 (1998).

After reviewing the entire record, the Board finds that the 
evidence is at least in equipoise and as such the benefit of 
the doubt is in favor of the veteran.  38 C.F.R. § 3.102.  
Therefore, based on the foregoing, the Board concludes that 
the veteran's sexual dysfunction disorder is proximately due 
to his service-connected PTSD.  Thus service connection for 
that disorder is warranted.

ii.  COPD

In summary, the veteran's claimed COPD is shown to be not 
linked to the veteran's service-connected PTSD, nor was any 
present COPD shown in service or until several years after 
service.  There is no medical opinion or other competent 
evidence to link any current COPD to any episodes of upper 
respiratory infection in service, or as claimed, proximately 
due to the veteran's service-connected PTSD..  

Post-service medical records showing no indication of any 
pulmonary problems until October 1995 when he was treated for 
pneumonia, or COPD later still, many years after service, are 
probative evidence against a nexus with service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  

The June 2005 VA examiner opined that the veteran had a long-
standing COPD, and in view of his tobacco abuse over the 
years and in view of the breathing studies, the examiner 
suspected that the veteran would have trouble breathing 
regardless of the PTSD.  The examiner concluded with an 
opinion that therefore, the veteran's COPD is not 
specifically related to his PTSD.  The Board finds the 
opinion to be probative on the issue of nexus.  By contrast, 
there is no competent or probative contrary medical evidence 
that would tend to suggest an affirmative etiological link 
between the veteran's COPD and his PTSD.  
 
While the veteran believes and has asserted that he has COPD 
related to his service-connected PTSD, he is not shown to be 
other than a lay person.  As such, he has no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board concludes that the veteran does not have COPD that 
was incurred in or aggravated by service, or secondary to 
service-connected disorder.  Accordingly, based on a review 
of the entire record, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.  Because the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107 (West 2002).
 



ORDER

Service connection for alcohol abuse/dependence is granted.

Service connection for a sexual dysfunction disorder is 
granted.

Service connection for chronic obstructive pulmonary disease 
is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


